t c memo united_states tax_court barry r skog petitioner v commissioner of internal revenue respondent docket no filed date barry r skog pro_se jeremy j eggerth for respondent memorandum opinion holmes judge barry skog claims that out of fear for his daughter’s financial future he withdrew money from his wife’s ira during their divorce he also claims that he rolled it over into an account for the daughter’s benefit in some way that qualified as tax-free the commissioner disagrees because the - - money seems to have disappeared background skog is a minnesota resident and we set the case for trial in st paul the commissioner proposed a stipulation under tax_court rule when skog didn’t respond we deemed the commissioner’s proposed facts stipulated the parties then agreed to submit the case for decision under tax_court rule which prevented a trial the stipulation shows that skog made withdrawals from his wife’s ira in that totaled nearly dollar_figure skog claims that he moved this money into the norvin a skog irrevocable_trust trust and that his daughter is the trust’s beneficiary the trust’s paperwork however does not name her as a beneficiary the commissioner also subpoenaed the trust’s investment account records they show some fluctuation in value and some withdrawals but no deposits during we don’t know where the money went but these records show that it didn’t go to the trust the skogs don’t challenge the other items of unreported income in the notice_of_deficiency or the imposition of a substantial-understatement penalty under sec_6662 and b discussion sec_408 of the internal_revenue_code governs distributions from qualified_retirement_plans such as iras skog is correct that a distribution need not be included in gross_income if it falls within the rollover exception this exception requires that the amount rolled over go into another qualifying retirement account within days of its distribution and that this rollover account be for the benefit of the individual for whom the original account was maintained see sec_408 d 110_tc_1 skog did not show where the money went if contrary to the subpoenaed records it did go into the trust’s account there is no evidence that it went there within days of any of the distributions or that the trust’s account was a qualifying retirement account and by skog’s own admission the trust account was for the benefit of his daughter and not his soon-to-be ex-wife decision will be entered for respondent
